                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     PIKEVILLE
                                         )
                                         )
  JASON DICKERSON,
                                         )
                                         )
       Petitioner,
                                         )      No. 7:20-CV-12-REW-HAI
                                         )
  v.
                                         )               ORDER
                                         )
  SCOTT JORDAN, Warden, et al.,
                                         )
                                         )
       Respondents.
                                         )
                                         )
                                *** *** *** ***

       On January 22, 2020, Petitioner Jason Dickerson’s petition pursuant to 28 U.S.C. § 2254

was transferred to this District from the Western District of Kentucky. D.E. 4. On January 23,

2020, the Clerk of Court sent notice to Dickerson’s retained counsel, Maureen Sullivan, regarding

her admission to practice in this District. D.E. 6. Ms. Sullivan was advised to complete the

admission application or file a motion to proceed pro hac vice within 30 days of the notice. Id.

To date, Ms. Sullivan has not submitted an application for admission or a motion to proceed pro

hac vice.

       According, IT IS HEREBY ORDERED that a teleconference to discuss Ms. Sullivan’s

admission status is SCHEDULED for March 20, 2020, at 11:00 a.m. The call, based in London,

will be on the record. To join the teleconference, Ms. Sullivan is DIRECTED to call AT&T

Teleconferencing at 1-888-675-2535, to enter Access Code 8810053 (followed by “#”), and, when

requested, enter the Security Code 2012 (followed by “#”).

       This the 3rd day of March, 2020.
